IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-10495
                        Conference Calendar



RAYFIELD JOSEPH THIBEAUX,

                                          Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; CHRISTINE JOHNSON,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:99-CV-103
                      --------------------

                          December 16, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Rayfield Joseph Thibeaux moves for leave to appeal in forma

pauperis (IFP).   The district court properly dismissed Thibeaux’s

civil rights suit based in part on an outstanding $50 sanction

issued by the United States District Court for the Southern

District of Texas.    See Balawajder v. Scott, 160 F.3d 1066, 1067-

68 (5th Cir. 1998).

     The appeal is thus frivolous and IFP is DENIED.    See Jackson

v. Dallas Police Dep't, 811 F.2d 260, 261 (5th Cir. 1986).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-10495
                                -2-

Because it is frivolous, the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     IFP DENIED.   APPEAL DISMISSED.